Luke, J.
1. When read as a whole, the charge of the court complained of presented correctly the law of the case. While the evidence for the defendant was strongly opposed to the testimony of the plaintiff, yet the plaintiff swore to a state of facts which, if believed, proved her case as laid. The jury were authorized to believe her in preference to the greater number of witnesses. Since the trial judge, upon whom this court must, by law, depend so to do, has, in the exercise of his discretion, approved the verdict, which has some evidence to support it, and there being no error of law in the trial of the case, the judgment overruling the motion for a new trial is

Affirmed.


Wade, C. J., and Jenkins, J., concur.